Citation Nr: 1419791	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  07-36 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1970 to October 1971.  He died in January 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) from a May 2007 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the cause of the Veteran's death.

In a September 2011 decision, the Board denied service connection for the cause of the Veteran's death.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court issued an order granting a Joint Motion for Remand.  The order served to vacate and remand the Veteran's claim of entitlement to service connection for the cause of the Veteran's death in compliance with the Joint Motion for Remand.  

VA's electronic claims file system, known as the Veterans Benefits Management System (VBMS) reflects no representative for the Veteran.  The paper file, however, contains a valid VA form 21-22 dated March 2007 appointing the American Legion as the representative.  Although an accredited private attorney submitted briefs to the Court, the American Legion is the only entity to have represented the Veteran before the Board, most recently in a written brief presentation dated April 2014.   Therefore, the Board finds that the American Legion is currently the Veteran's representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's immediate cause of death was listed in his certificate of death as respiratory failure due to metastatic renal cell cancer with lung involvement.  Renal cancer is not one of the diseases listed in 38 C.F.R. § 3.309(e) for which service connection may be presumed as caused by exposure to herbicide agents, nor did it manifest in service or within one year of the Veteran's discharge from service.  However, this lack of presumption does not preclude the Veteran from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  The Court found that as medically competent evidence is not required in every case to indicate a claimant's disability may be associated with service for the purposes of determining whether VA must provide a medical examination, the Board was in error when id did not obtain a medical opinion as to whether the Veteran's herbicide exposure in Vietnam caused his death. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant or her representative and offer her the opportunity to submit additional evidence and argument in support of this claim.   

2. Thereafter, arrange for an appropriate VA examiner to review the Veteran's entire claims folder, including any newly submitted evidence and argument, in order to provide a medical nexus opinion.  A copy of this entire remand must also be provided for the examiner to review.  The examiner is advised that the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  

The Veteran died in January 2002.  His certificate of death lists respiratory failure due to metastatic renal cell cancer with lung involvement as the cause of death.  The Veteran had no service-connected disability at the time of his death.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's renal cancer with lung involvement was related to the Veteran's military service, to include exposure to herbicides.  

The examiner must address the evidence of record, including medical articles or treatises, that support a possible association of exposure to herbicides and renal cancer.  The examiner's attention is specifically drawn to the May 2011 American Urological Association article.  

The examiner must provide a complete rationale for the opinion expressed.  If the examiner is unable to provide the requested opinion without resorting to speculation, then he or she should provide a rationale for why an answer could not be provided.  

3. Once the above actions have been completed, re-adjudicate the issue on appeal.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



